Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/16/2020 has been entered. Claims 16 and 17 have been canceled. Claims 1-15, 18-23 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-15, 19, 20, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Burgin et al. (20180068526) in view of Coffin (20030172376) further in view of Santini et al. (20140243072).
As per claims 1, 23,
Burgin discloses:
A computer system comprising: at least one processor or circuit programmed to execute as:

setting a reward in the game for watching the advertisement based on the current charge history (par 16, 56); and
giving the reward to the player (par 16, 56, 83).
Burgin does not explicitly disclose starting a game based on a game play start operation by a player.
However, Coffin discloses starting a game based on a game play start operation by a player (par 99).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Coffin’s starting a game based on a game play start operation by a player to Burgin’s processor or circuit programmed to display control for a given advertisement in the game. One would be motivated to do this in order to provide advertisers with the ability to enable a viewer/customer to select advertising content and obtain discounts or subsidies based upon the particular advertising content viewed.
Burgin does not explicitly disclose:
managing a user data on the player, the user data including a charge history of purchasing by the player of an item usable by a player character of the player in the game wherein the charge history is information on one or more of number of charge times the player purchased the item, a total charge amount for purchases of the item by the player, charge frequency for how frequently the player purchased the item, preference of purchased items purchased by the player, playing fee paid by the player, and event participation fee paid by the player for an event ticket;

However, Santini discloses:
managing a user data on the player, the user data including a charge history of purchasing by the player ( par 41) of an item usable by a player character of the player in the game wherein the charge history is information on one or more of number of charge times the player purchased the item, a total charge amount for purchases of the item by the player (par 41, 64), charge frequency for how frequently the player purchased the item, preference of purchased items purchased by the player (par 62), playing fee paid by the player, and event participation fee paid by the player for an event ticket (par 64). Santini discloses an offer-generation module 302 that may select virtual items based on information about the user inferring that the system tracks the player’s behavior and sends offers based on the player’s stored information.
performing display control that displays, to the player, a given advertisement in the game when the charge history of the player is determined to currently satisfy a predetermined charge condition of the given advertisement, wherein the predetermined charge condition is a condition of one or more of a total charge amount 
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Santini’s managing a user data on the player, the user data including a charge history of purchasing by the player of an item usable by a player character of the player in the game wherein the charge history is information on one or more of number of charge times the player purchased the item, a total charge amount for purchases of the item by the player, charge frequency for how frequently the player purchased the item, preference of purchased items purchased by the player, playing fee paid by the player, and event participation fee paid by the player for an event ticket; performing display control that displays, to the player, a given advertisement in the game when the charge history of the player is determined to currently satisfy a predetermined charge condition of the given advertisement, wherein the predetermined charge condition is a condition of one or more of a total charge amount for purchases of the item, a total charge amount for event participation, a total number of charged times for purchasing an item or event a total charge amount for a current accounting period, a total number of charged times for the current accounting period, and a frequently purchased category of an item purchased by the player to Burgin’s 
As per claim 2,
Burgin discloses setting a standard reward for watching the given advertisement (par 83); and 
setting the reward to be actually given by changing the standard reward (par 16, 21).
As per claim 3,
Burgin discloses notifying the player of a content of the change (par 21, 53).
As per claim 4,
Burgin discloses notifying the player of a reason of the change (par 21, 53).
As per claim 5,
Coffin discloses performing control displaying of the given advertisement based on a watching stop operation performed by the player, before the given advertisement is entirely displayed (par 77, 78, 124); and
the setting the reward to be actually given includes setting the reward to be actually given in accordance with a watched amount of the given advertisement, after the display control for the given advertisement (claim 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Coffin’s performing control displaying of the given advertisement based on a watching stop operation performed by the player, before the 
As per claim 6,
Coffin discloses performing display control for a display indicating the current watched amount and a reward given when the watching stop operation is performed (claim 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Coffin’s performing display control for a display indicating the current watched amount and a reward given when the watching stop operation is performed to Burgin’s processor or circuit programmed to display control for a given advertisement in the game. One would be motivated to do this in order to provide advertisers with the ability to enable a viewer/customer to select advertising content and obtain discounts or subsidies based upon the particular advertising content viewed.
As per claim 7,
Coffin discloses presenting the standard reward to offer the player to watch the given advertisement (claim 1); and
starting the display control for the given advertisement when the player performs a confirmation operation for the offer (claim 1).

As per claim 8,
Burgin discloses setting the standard reward based on the play information on the user data (par 16, 56).
As per claim 9,
Burgin discloses the setting the reward to be actually given including setting the reward to be actually given by changing the standard reward based on the user data (claim 16, 56).
Coffin discloses setting the standard reward including setting the standard reward to be predetermined reward associated with the given advertisement (claim 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Coffin’s setting the standard reward including setting the standard reward to be predetermined reward associated with the given advertisement to Burgin’s processor or circuit programmed to display control for a given advertisement in the game. One would be motivated to do this in order to provide advertisers with the 
As per claims 10-15,
Burgin discloses a computer system comprising: at least one processor or circuit programmed to execute as:
setting a reward in the game for watching the advertisement based on the current charge history (par 16, 56); 
giving the reward to the player (par 16, 56, 83);
wherein the setting the reward includes:
setting a standard reward for watching the given advertisement, including setting the standard reward based on the play information on the user data (par 16, 56);
setting the reward to be actually given by changing the standard reward (par 16, 21);
the setting the standard reward including setting the standard reward based on the charge history and the data on the reward (par 16, 21).
Burgin does not explicitly disclose 
starting a game based on a game play start operation by a player;
However, Coffin discloses starting a game based on a game play start operation by a player (par 99);
the user data including data on a reward that has already been acquired
by the player (claim 1, par 36).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Coffin’s starting a game based on a game play start operation 
Burgin does not explicitly disclose:
managing a user data on the player, the user data including a charge history of purchasing by the player of an item usable by a player character of the player in the game wherein the charge history is information on one or more of number of charge times the player purchased the item, a total charge amount for purchases of the item by the player, charge frequency for how frequently the player purchased the item, preference of purchased items purchased by the player, playing fee paid by the player, and event participation fee paid by the player for an event ticket;
performing display control that displays, to the player, a given advertisement in the game when the charge history of the player is determined to currently satisfy a predetermined charge condition of the given advertisement, wherein the predetermined charge condition is a condition of one or more of a total charge amount for purchases of the item, a total charge amount for event participation, a total number of charged times for purchasing an item or event a total charge amount for a current accounting period, a total number of charged times for the current accounting period, and a frequently purchased category of an item purchased by the player;
However, Santini discloses:

performing display control that displays, to the player, a given advertisement in the game when the charge history of the player is determined to currently satisfy a predetermined charge condition of the given advertisement, wherein the predetermined charge condition is a condition of one or more of a total charge amount for purchases of the item, a total charge amount for event participation, a total number of charged times for purchasing an item or event a total charge amount for a current accounting period, a total number of charged times for the current accounting period, and a frequently purchased category of an item purchased by the player (par 64). Examiner notes that similar to the previous limitation, Santini discloses an offer-generation module 302 that may select virtual items based on information about the user.
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Santini’s managing a user data on the player, the user data 
As per claim 19,
Burgin discloses a server system that is the computer system (par 30).
a user terminal to which the player inputs an operation (par 30, 31), the server system and the user terminal being connected to the game system to be capable of performing a communication with each other (par 30, 31).
As per claim 20,
Burgin discloses an operation input section to which the player inputs an operation, the game device being the computer system (par 30, 31).
Claims 18, 21, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Burgin et al. (20180068526) in view of Coffin (20030172376) further in view of Nam et al. (20110106628).
As per claim 18,
Burgin discloses a computer system comprising: at least one processor or circuit programmed to execute as:
performing display control for a given advertisement in the game (par 16, 47); 
setting a reward in the game for watching the advertisement based on a play information on the player related to the game, the play information includes advertisement watching history data including a watching time by the player (par 16, 47).
Burgin does not explicitly disclose:
starting a game based on a game play start operation by a player. 
However, Coffin discloses:
starting a game based on a game play start operation by a player (par 99). 
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Coffin’s starting a game based on a game play start operation 
Burgin does not explicitly disclose:
setting a possibility of the player being given the reward in a lottery process to be variable in accordance with the watching time by the player of the given advertisement; and
performing control the lottery process to determine whether to give the reward to the player based on the set chance possibility.
However, Nam discloses:
setting a possibility of the player being given the reward in a lottery process to be variable in accordance with the watching time and/or the number of watched times by the player of the given advertisement (par 83, 84). Nam discloses a system that rewards a consumer based on the amount of advertisement viewing; and
performing control the lottery process to determine whether to give the reward to the player based on the set chance possibility (par 83, 84).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Nam’s setting a possibility of the player being given the reward in a lottery process to be variable in accordance with the watching time and/or the number of watched times by the player of the given advertisement ; and performing control the lottery process to determine whether to give the reward to the player based on the set chance possibility to Burgin’s processor or circuit programmed to display 
As per claim 21,
Burgin discloses a game system comprising: 
a server system (par 30) that is the computer system according to claim 18 and
a user terminal to which the player inputs an operation, the server system and the user terminal being connected to the game system to be capable of performing a communication with each other (par 30, 105).
As per claim 22,
Burgin discloses a game device comprising an operation input section to which the player inputs an operation, the game device being the computer system according to claim 18 (par 30, 105).
Response to Arguments
Applicant Remarks filed on 12/16/2020, which include arguments with respect to the claims, have been considered but are moot in view of the new ground(s) of rejection. Please note the addition of Santini to the rejection above.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN L BROWN whose telephone number is (571)270-5109.  The examiner can normally be reached on Mon - Fri 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALVIN L BROWN/           Primary Examiner, Art Unit 3621